Citation Nr: 1120072	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-30 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for service-connected residuals of status-post fracture of fifth metacarpal of the right hand. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1984 to September 2006.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in part, granted service connection for residuals of status-post fracture of fifth metacarpal of the right hand and assigned a non-compensable evaluation.    


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal for an initial compensable rating for service-connected residuals of status-post fracture of fifth metacarpal of the right hand be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for an initial compensable rating for service-connected residuals of status-post fracture of fifth metacarpal of the right hand have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2010).

In an April 2011 correspondence, the Veteran indicated that he was withdrawing the issue of an initial compensable rating for service-connected residuals of status-post fracture of fifth metacarpal of the right hand. 

Because the Veteran has clearly indicated his wish to withdrawal the appeal, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2010).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review the appeal and it is therefore dismissed.


ORDER

The appeal for an initial compensable rating for service-connected residuals of status-post fracture of fifth metacarpal of the right hand is dismissed.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


